DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14, 19-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki US 2017/0119351 cited in IDS filed 7/29/20, further exemplified by the teaching reference Herb US 6,557,419.
1.	Yamasaki discloses a resonator (Fig. 3-5, 12-14, 16, etc.) that extends in a lengthwise direction from a support (Figs. 3-5 have two supports at the ends; Figs. 12-14 has one support; i.e. parts of items 52/57 that support the plate 53), the resonator comprising: a single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16), wherein the resonator extends in a crystal orientation determined based on at least one a from among a Young's modulus and a Poisson's ratio, the crystal orientation being from among a plurality of crystal orientations of the single crystal material ([0010]-[0015], [0064], [0090]-[0095] crystal orientation varies according to desired design; and the based/determined is a method design step process, thereby making this a product-by-process claim, and the product is disclosed by the prior art, thereby the claim is disclosed, see MPEP 2113).
	Yamasaki does not explicitly disclose the resonator extends in the crystal orientation having a smallest Young’s modulus or a largest Poisson’s ratio.  However, Young’s modulus and Poisson’s ratio are art-recognized design parameters that affect the resonance frequency of the resonator (see supporting reference Herb Col. 3 lines 19-23 on resonance frequency affected by elastic moduli, e.g. Young’s modulus, and Poisson’s ratio), and Yamasaki also discloses low Young’s modulus for higher conversion efficiency ([0009]); thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator extends in the crystal orientation having a smallest Young’s modulus or a largest Poisson’s ratio.  The modification would have been obvious because Young’s modulus and/or Poisson’s ratio are design parameters and can be designed to have the smallest or largest value to obtain desired resonator characteristics; additionally low Young’s modulus is also desired for higher conversion efficiency as suggested by Yamasaki ([0009].
2.	Yamasaki does not explicitly discloses the resonator extends in the crystal orientation having a smallest Young’s modulus.  However, as discussed in parent claim 1, Young’s modulus is a designed parameter and as a consequence of the obviousness of claim 1, the resonator extends in the crystal orientation having a smallest Young’s modulus.
3.	Yamasaki does not explicitly discloses the resonator extends in the crystal orientation having a largest Poisson’s ratio.  However, as discussed in parent claim 1, Poisson’s ratio is a designed parameter and as a consequence of the obviousness of claim 1, the resonator extends in the crystal orientation having a largest Poisson’s ratio.
4.	Yamasaki discloses the resonator has a beam shape extending in the lengthwise direction (Figs. 3-5, 12-14 show beam shape).
5.	Yamasaki discloses one end of the resonator is fixed to the support (Figs. 3-5 show two ends to support; Figs. 12-14 show one end to support).
6.	Yamasaki discloses two ends of the resonator is fixed to the support (Figs. 3-5 show two ends to support).
7.	Yamasaki discloses the support comprises the single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16).
8.	Yamasaki discloses a resonator (Fig. 3-5, 12-14, 16, etc.) that extends in a lengthwise direction from a support (Figs. 3-5 have two supports at the ends; Figs. 12-14 has one support; i.e. parts of items 52/57 that support the plate 53), the resonator comprising: a single crystal silicon (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16) having a (100) crystal plane ([0012], [0090]), wherein the resonator extends in a crystal orientation determined based on at least one from among a Young's modulus and a Poisson's ratio, the crystal orientation being from among crystal orientations of the single crystal silicon ([0010]-[0015], [0064], [0090]-[0095] crystal orientation varies according to desired design; and the based/determined is a method design step process, thereby making this a product-by-process limitation, and the product is disclosed by the prior art, thereby the claim is disclosed, see MPEP 2113).
Yamasaki does not explicitly disclose the resonator extends in the crystal orientation having a smallest Young’s modulus or a largest Poisson’s ratio.  However, Young’s modulus and Poisson’s ratio are art-recognized design parameters that affect the resonance frequency of the resonator (see supporting reference Herb Col. 3 lines 19-23 on resonance frequency affected by elastic moduli, e.g. Young’s modulus, and Poisson’s ratio), and Yamasaki also discloses low Young’s modulus for higher conversion efficiency ([0009]); thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator extends in the crystal orientation having a smallest Young’s modulus or a largest Poisson’s ratio.  The modification would have been obvious because Young’s modulus and/or Poisson’s ratio are design parameters and can be designed to have the smallest or largest value to obtain desired resonator characteristics; additionally low Young’s modulus is also desired for higher conversion efficiency as suggested by Yamasaki ([0009].
9.	Yamasaki does not explicitly discloses the resonator extends in the crystal orientation having a smallest Young’s modulus and a largest Poisson’s ratio.  However, as discussed in parent claim 8, Young’s modulus and Poisson’s ratio are designed parameters and as a consequence of the obviousness of claim 8, the resonator extends in the crystal orientation having a smallest Young’s modulus and a largest Poisson’s ratio.
10. 	Yamasaki discloses the resonator extends in a <100> crystal orientation of the single crystal silicon ([0010]-[0015], [0090]-[0095]).
11. 	Yamasaki discloses the resonator extends in the crystal orientation between a <100> crystal orientation and a <110> crystal orientation of the single crystal silicon ([0010]-[0015], [0090]-[0095]; <100> and <110> are read as inclusive for the between range and are disclosed).
12.	Yamasaki discloses the resonator has a beam shape extending in the lengthwise direction (Figs. 3-5, 12-14 show beam shape).
13.	Yamasaki discloses at least one end of the resonator is fixed to the support  (Figs. 3-5 show two ends to support; Figs. 12-14 show one end to support).
14.	Yamasaki discloses the support comprises the single crystal silicon  (52, 57; [0086], Figs. 3-5, 12-14, 16).
19.	Yamasaki discloses a strain sensor (Figs. 2, 3-5, 12-14, 16, etc.; sensor 44; abstract, [0061], [0088], vibration of the plate 53, thus strain or vibration of the plate 53 is sensed) comprising: a resonator provided to extend in a lengthwise direction from a support (Figs. 3-5 have two supports at the ends; Figs. 12-14 has one support; i.e. parts of items 52/57 that support the plate 53); and a sensing device (50, 60) configured to measure a strain of the resonator, wherein the resonator comprises a single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16) and extends in a crystal orientation determined based on at least one from among a Young's modulus and a Poisson's ratio, the crystal orientation being from among crystal orientations of the single crystal material ([0010]-[0015], [0064], [0090]-[0095] crystal orientation varies according to desired design; and the based/determined is a method design step process, thereby making this a product-by-process limitation, and the product is disclosed by the prior art, thereby the claim is disclosed, see MPEP 2113).
Yamasaki does not explicitly disclose the resonator extends in the crystal orientation having a smallest Young’s modulus or a largest Poisson’s ratio.  However, Young’s modulus and Poisson’s ratio are art-recognized design parameters that affect the resonance frequency of the resonator (see supporting reference Herb Col. 3 lines 19-23 on resonance frequency affected by elastic moduli, e.g. Young’s modulus, and Poisson’s ratio), and Yamasaki also discloses low Young’s modulus for higher conversion efficiency ([0009]); thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator extends in the crystal orientation having a smallest Young’s modulus or a largest Poisson’s ratio.  The modification would have been obvious because Young’s modulus and/or Poisson’s ratio are design parameters and can be designed to have the smallest or largest value to obtain desired resonator characteristics; additionally low Young’s modulus is also desired for higher conversion efficiency as suggested by Yamasaki ([0009].
20.	Yamasaki does not explicitly discloses the resonator extends in the crystal orientation having a smallest Young’s modulus.  However, as discussed in parent claim 19, Young’s modulus is a designed parameter and as a consequence of the obviousness of claim 19, the resonator extends in the crystal orientation having a smallest Young’s modulus.
21.	Yamasaki does not explicitly discloses the resonator extends in the crystal orientation having a largest Poisson’s ratio.  However, as discussed in parent claim 19, Poisson’s ratio is a designed parameter and as a consequence of the obviousness of claim 19, the resonator extends in the crystal orientation having a largest Poisson’s ratio.
22.	Yamasaki discloses the resonator comprises a single crystal silicon having a (100) crystal plane ([0012], [0090]).
23.	Yamasaki discloses the resonator extends in a <100> crystal orientation of the single crystal silicon (([0010]-[0015], [0090]-[0095]).
24.	Yamasaki discloses the resonator extends in the crystal orientation between a <100> crystal orientation and a <110> crystal orientation of the single crystal silicon ([0010]-[0015], [0090]-[0095]; <100> and <110> are read as inclusive for the between range and are disclosed).
25.	Yamasaki discloses at least one end of the resonator is fixed to the support (Figs. 3-5, 12-14 show beam shape).
26.	Yamasaki discloses the sensing device comprises a piezoelectric device, a piezoresistive device, or a capacitive device (50, 60; piezoelectric device is used).
36.	Yamasaki discloses a resonator (Figs. 3-5, 12-14, 16, etc.) comprising: a support portion (Figs. 3-5 have two supports at the ends; Figs. 12-14 has one support; i.e. parts of items 52/57 that support the plate 53) formed of a single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16); a resonating portion (beam; 53) formed of the single crystal material and extending from the support portion, wherein the resonating portion is formed at an inclined angle with respect to a (100) crystal plane of the single crystal material based on at least one from among a Young's modulus and a Poisson's ratio  ([0010]-[0015], [0064], [0090]-[0095] crystal orientation varies according to desired design; no specific angle is claimed, can even be 0°; [0012] and [0090] specifically mentioned (100) crystal plane and low Young’s modulus; and the based/determined is a method design step process, thereby making this a product-by-process claim, and the product is disclosed by the prior art, thereby the claim is unpatentable, see MPEP 2113).
Yamasaki does not explicitly disclose the resonator extends in the crystal orientation having a smallest Young’s modulus or a largest Poisson’s ratio.  However, Young’s modulus and Poisson’s ratio are art-recognized design parameters that affect the resonance frequency of the resonator (see supporting reference Herb Col. 3 lines 19-23 on resonance frequency affected by elastic moduli, e.g. Young’s modulus, and Poisson’s ratio), and Yamasaki also discloses low Young’s modulus for higher conversion efficiency ([0009]); thus at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator extends in the crystal orientation having a smallest Young’s modulus or a largest Poisson’s ratio.  The modification would have been obvious because Young’s modulus and/or Poisson’s ratio are design parameters and can be designed to have the smallest or largest value to obtain desired resonator characteristics; additionally low Young’s modulus is also desired for higher conversion efficiency as suggested by Yamasaki ([0009].
37.	Yamasaki discloses the support portion is an etched portion of the single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16; etched is method step process, thereby making this a product-by-process claim, and the product is disclosed by the prior art, thereby the claim is disclosed, see MPEP 2113).
38.	Yamasaki discloses the resonating portion is an etched portion of the single crystal material (53; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16; etched is method step process, thereby making this a product-by-process claim, and the product is disclosed by the prior art, thereby the claim is disclosed, see MPEP 2113).
39.	Yamasaki discloses the inclined angle is between a <100> crystal orientation and a <110> crystal orientation of the single crystal material (([0010]-[0015], [0090]-[0095]; <100> and <110> are read as inclusive for the between range and are disclosed; and as discussed, the angle can be 0°).
40.	The resonator of claim 36, the inclined angle is <100> crystal orientation of the single crystal material ([0010]-[0015], [0090]-[0095]; <100> and <110> are read as inclusive for the between range and are disclosed).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki US 2017/0119351 cited in IDS filed 7/29/20 in view of Hickman US 10,386,360.
27.	The obviousness of Yamasaki discloses the strain sensor of claim 19, including piezoelectric drive/sense (55) but does not disclose, the sensing device comprises an optical device that measures an angle variation of light that is reflected by the resonator.
	Hickman discloses optical device/sensor that detect a change in reflection angle of light/laser from a microcantilever (resonator) (Figs. 2, 9A; Col. 3 lines 59-64).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the optical device of Hickman with the sensor of Yamasaki to detect change in reflection angle of light from the resonator.  The modification would have been obvious because optical sensor device is an additional way of measuring/applying the resonator and small displacement can be measured as taught by Hickman (Figs. 2, 9A; Col. 3 lines 59-64, Col. 16 lines 35-36).

Claims 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki US 2017/0119351 cited in IDS filed 7/29/20 in view of Ando US 6,227,054.
28.	Yamasaki discloses a sensor array  (Figs. 2, 3-5, 12-14, 16, etc.; sensor 44) comprising: a plurality of resonators (plurality of item 46 including items 50, 60), each of the plurality of resonators extending in a lengthwise direction from a support (Figs. 3-5 have two supports at the ends; Figs. 12-14 has one support; i.e. parts of items 52/57 that support the plate 53); and a plurality of sensing devices (50, 60) configured to measure strains of the plurality of resonators ([0088]), wherein each of the plurality of resonators comprises a single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16) and extends in a crystal orientation determined based on at least one from among a Young's modulus and a Poisson's ratio, the crystal orientation being from among crystal orientations of the single crystal material ([0010]-[0015], [0064], [0090]-[0095] crystal orientation varies according to desired design; and the based/determined is a method design step process, thereby making this a product-by-process claim, and the product is disclosed by the prior art, thereby the claim is unpatentable, see MPEP 2113).
	Yamasaki does not disclose the plurality of resonators having different resonance frequencies, and each of the plurality of resonators extends in the crystal orientation having a smallest Young’s modulus or a largest Poisson’s ratio.
However, Young’s modulus and Poisson’s ratio are art-recognized design parameters that affect the resonance frequency of the resonator (see supporting reference Herb Col. 3 lines 19-23 on resonance frequency affected by elastic moduli, e.g. Young’s modulus, and Poisson’s ratio), and Yamasaki also discloses low Young’s modulus for higher conversion efficiency ([0009]).
	Ando discloses a sensor (Fig. 3) comprising a plurality of resonators (25) having different resonance frequencies (Col. 6 lines 7-10).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the plurality of resonators to be at different resonance frequencies.  The modification would have been obvious for the benefit of corresponding operation over a range of frequencies as taught by Ando (Col. 6 lines 14-19).
Further it would have been obvious to one of ordinary skill in the art to have made each of the resonators extends in the crystal orientation having a smallest Young’s modulus or a largest Poisson’s ratio.  The modification would have been obvious because Young’s modulus and/or Poisson’s ratio are design parameters and can be designed to have the smallest or largest value to obtain desired resonator characteristics; additionally low Young’s modulus is also desired for higher conversion efficiency as suggested by Yamasaki ([0009].
29.	Yamasaki does not explicitly discloses the resonator extends in the crystal orientation having a smallest Young’s modulus.  However, as discussed in parent claim 28, Young’s modulus is a designed parameter and as a consequence of the obviousness of claim 28, the resonator extends in the crystal orientation having a smallest Young’s modulus.
30.	Yamasaki does not explicitly discloses the resonator extends in the crystal orientation having a largest Poisson’s ratio.  However, as discussed in parent claim 28, Poisson’s ratio is a designed parameter and as a consequence of the obviousness of claim 28, the resonator extends in the crystal orientation having a largest Poisson’s ratio.
31.	Yamasaki discloses each of the plurality of resonators comprises a single crystal silicon having a (100) crystal plane (([0012], [0090]).
32.	Yamasaki discloses each of the plurality of resonators extends in a <100> crystal orientation of the single crystal silicon ([0010]-[0015], [0090]-[0095]).
33.	Yamasaki discloses each of the plurality of resonators extends in a crystal orientation between a <100> crystal orientation and a <110> crystal orientation of the single crystal silicon ([0010]-[0015], [0090]-[0095]; <100> and <110> are read as inclusive for the between range and are disclosed).
34.	Yamasaki discloses at least one end of each of the plurality of resonators is fixed to the support (Figs. 3-5, 12-14 show beam shape fixed to support).
35.	Yamasaki discloses the support comprises the single crystal material (52, 57; abstract, [0008], [0086], [0089]; Figs. 3-5, 12-14, 16).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues Herb (and the other references) does not teach or suggest that the resonators extends in the crystal orientation having a smallest Young’s modulus or a largest Poisson’s ratio (Page 12 of the Remark).  While the applicant is correct that Herb does not explicitly teach the claimed characteristics, Herb is not used in that manner for the rejection. Herb is used to support the idea that Young’s modulus and Poisson’s ratio are design parameters for optimization, which the Applicant arguments do not address.  Minimizing young’s modulus or maximizing Poisson’s ratio are well-understood optimization of design parameters of a resonator to achieve a desired performance, and the applicant’s arguments do not address that.  The rejections of claims 1-14 and 19-40, requiring the claimed limitations of “a smallest Young’s modulus” or “a largest Poisson’s ratio”, are sustained.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843